Simmons, Justice.
1. Taking all the material allegations in the petition (which are well pleaded) to be true, we think the court erred in sustaining the demurrer thereto and dismissing the petition. According to the allegations in the petition, the deed signed by the plaintiff contained a very different contract from the one which he says he made with his wife. The contract which he claims to have made was, that his wife should have an estate in the property as long as they resided in Memphis, but upon their return to Atlanta the deed was to be surrendered by her to him. The deed gave to the wife and her children an absolute title to the property, and reserved to him a life estate only. ' If these allegations are true, the minds of the parties never met and agreed upon the contract contained in the deed. The plaintiff alleges in effect that he was induced to sign the deed by fraud on the part of his wife; that she knew the terms of the contract upon which they had agreed, but fraudulently instructed the scrivener to draw up a different contract, to wit, the one in the deed; that on account of his illiteracy and deafness, he did not know that she had given to the scrivener different directions *191than those agreed upon by them, but relied implicitly upon the affection and fidelity of his said wife. If they had agreed upon one contract, and the wife had fraudulently instructed the scrivener to draw up another, and on account of the illiteracy and deafness of the plaintiff he did not know of this, it was such a fraud upon him as a court of equity will relieve. While the general rule is, that a mistake of only one of the parties to an instrument will not justify a reformation of it so as to impose upon the other party obligations which he never intended to assume, or bind him to do or receive what he never contracted for or contemplated, and while the instrument will not be reformed so as to effect such consequences, it may be rescinded or cancelled for the mistake of one of the parties, provided there can be a restoration of the parties to their original condition. Where either of the parties to an agreement is under a mistake, whether of the facts or the stipulations produced by the fraud, deceit or imposition of the other, and the mistake is made to appear by clear and competent testimony, equity will unhesitatingly afford the necessary relief by reforming the writing or cancelling it as the case may require. 2 Warvelle on Vendors, 802. See also Kennerty v. Etiwan Company, 21 S. C. 226; Bergen v. Ebey, 88 Ill. 269; Summers v. Coleman, 80 Mo. 488; Welles v. Yates, 44 N. Y. 525.
2. But it is argued that the plaintiff is not entitled to relief because he was guilty of gross carelessness in not knowing and understanding the terms of the deed before he signed it. Taking the allegations in the petition on this subject as true, we do not think that they make such a case of negligence on the part of the plaintiff as would authoi’ize a court, as a matter of law, to decide that it was such negligence as would deprive him of relief. The allegations were that he was deaf and could neither read nor write; that he had implicit con*192iidcnce in his wife, and believed that she would give to the scrivener the terms of the contract which they had agreed upon ; nor did he have any reason to suspect at that time that she had not done so. We are not prepared to say that a deaf and illiterate man, who loves and trusts his wife, should be charged with negligence under circumstances such as are detailed in this petition. It would be hard to impose a rule on a deaf and illiterate man (or indeed, upon any man) requiring him to watch his wife as he would a stranger in order to prevent her from defrauding him. If the doctrine of negligence applies to fraud in a case like this, it should at least have been submitted to a jury.
3. Nor do we think that the plaintiff is barred from bringing this action by laches. It is true that the deed was executed in January, 1881, and that the suit was not commenced until 3 anuary, 1887; but it can fairly be inferred from the allegations in the petition that the plaintiff did not discover the mistake in the deed until he returned to Atlanta from Memphis some time in the year of 1884. After his return, he alleges that he asked his wife to deliver up to him said deed in compliance with her promise and agreement, and that for several days she “ made various evasive answers and pretexts for failing to do so, but finally she threw off all disguise as to her designs and intentions in the premises, and flatly and positively refused to deliver up said deed to complainant, claiming that said deed was an absolute deed and conveyance,” and that was the first time he had any knowledge of the mistake in the deed. It is urged, however, that the deed was recorded the day after it was executed, and that put him upon notice; but he alleges in his petition that he left Atlanta within a week after the deed was executed and never returned until 1884; so the suit was brought within a little more than two years from the time he first discovered the *193mistake. Taking into consideration the efforts he. made (as alleged in the petition) to induce his wife to. give up the deed; the efforts to procure it from her by other means which he made after her refusal to deliver it to him at his request; and the fact that after he had regained possession of it, the deed was taken from him by force by her and her son ; and the dislike which a man would naturally have of bringing a suit against his. own wife for fraud, and that her death occurred during that year, we are of the opinion that he is not barred by laches in failing to bring his suit before he did.
Judgment reversed.